Citation Nr: 0806339	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In April 2005, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing has been associated 
with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In August 2003, VA sent a letter to the veteran which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  While the letter informed the 
veteran of some of the elements he needed to substantiate his 
claims for service connection, it did not address all of the 
elements necessary, specifically an etiological link between 
any current disability and the veteran's service.  Although 
the August 2003 letter indicates that a document entitled 
"What evidence must show" was enclosed, a copy of such 
document is not of record and the Board has no evidence of 
what this document may have entailed or whether it was indeed 
issued to the veteran.  Moreover, the evidence fails to show 
that any other VCAA letter providing such notice was 
subsequently issued to veteran correcting this deficiency.  
In view of this, the Board must find that the record contains 
no document that satisfies the notification requirements of 
the VCAA for these claims prior to initial adjudication.  As 
a result, corrective action is needed to satisfy those 
requirements.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for his 
claims 

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for a back disability 
and cluster headaches.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2007 supplemental statement of the case.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



